                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

  JONATHAN MICHAEL RUIZ                                     CIVIL ACTION
  VERSUS                                                    NO. 18-11664
  STATE OF LOUISIANA, ET AL.                                SECTION “J”(4)


                                       ORDER

      The Court, having considered the complaint, the record, the applicable law, the

Report and Recommendation of the Chief United States Magistrate Judge, and the

objections to the Chief Magistrate Judge’s Report and Recommendation, hereby

approves the Report and Recommendation of the Chief United States Magistrate

Judge and adopts it as its opinion in this matter. Accordingly,

      IT IS ORDERED that Jonathan Michael Ruiz’s complaint under 42 U.S.C. §

1983 against the State of Louisiana and Governor Edwards is DISMISSED WITH

PREJUDICE under 28 U.S.C. § 1915(b)(2) and § 1915A(b) as frivolous, for failure to

state a claim for which relief can be granted, and for seeking relief against an immune

defendant.

      IT IS FURTHER ORDERED that Ruiz’s state law claims are DISMISSED

WITHOUT PREJUDICE because the Court declines to exercise its supplemental

jurisdiction under 28 U.S.C. § 1367.

             New Orleans, Louisiana, this 15th day of April, 2019.



                                                CARL J. BARBIER
                                                UNITED STATES DISTRICT JUDGE
